  Case 3:18-cv-02372-MCR-EMT Document 1 Filed 12/10/18 Page 1 of 14




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

PATRICE FOUNTAIN,

       Plaintiff,                         CASE NO.:

-VS-

CONVERGENT OUTSOURCING,
INC.,

       Defendant.
                               /

                             COMPLAINT

       COMES NOW Plaintiff, Patrice Fountain, by and through the

undersigned counsel, and sues Defendant, Convergent Outsourcing, Inc., and

in support thereof respectfully alleges violations of the Telephone Consumer

Protection Act, 47 U.S.C. §227 et seq. (“TCPA”), the Florida Consumer

Collection Practices Act, Fla. Stat. §559.55 et seq. (“FCCPA”) and the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692 et. seq. (“FDCPA”).

                            INTRODUCTION

       1.     The TCPA was enacted to prevent companies like Convergent

Outsourcing, Inc. (hereinafter, “Defendant” or “COI”) from invading

American citizen’s privacy and prevent abusive “robo-calls.”


                                     1
  Case 3:18-cv-02372-MCR-EMT Document 1 Filed 12/10/18 Page 2 of 14




      2.     “The TCPA is designed to protect individual consumers from

receiving intrusive and unwanted telephone calls.” Mims v. Arrow Fin.

Servs., LLC, --US--, 132 S.Ct. 740, 745, 181 L.Ed. 2d 881 (2012).

      3.     “Senator Hollings, the TCPA’s sponsor, described these calls as

‘the *1256 scourge of modern civilization, they wake us up in the morning;

they interrupt our dinner at night; they force the sick and elderly out of bed;

they hound us until we want to rip the telephone out of the wall.’ 137 Cong.

Rec. 30, 821 (1991). Senator Hollings presumably intended to give

telephone subscribers another option: telling the autodialers to simply stop

calling.” Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).

      4.     According to the Federal Communications Commission (FCC),

“Unwanted calls and texts are the number one complaint to the FCC. There

are thousands of complaints to the FCC every month on both telemarketing

and robocalls. The FCC received more than 215,000 TCPA complaints in

2014."       https://www.fcc.gov/document/fact-sheet-consumer-protection-

proposal

                      JURISDICTION AND VENUE

      5.     This is an action for damages exceeding Seventy-Five

Thousand Dollars ($75,000.00) exclusive of attorney fees and costs.

                                       2
  Case 3:18-cv-02372-MCR-EMT Document 1 Filed 12/10/18 Page 3 of 14




      6.     Jurisdiction and venue for purposes of this action are

appropriate and conferred by 28 U.S.C. § 1331, Federal Question

Jurisdiction, as this action involves violations of the TCPA.

      7.     Subject matter jurisdiction, federal question jurisdiction, for

purposes of this action is appropriate and conferred by 28 U.S.C. § 1331,

which provides that the district courts shall have original jurisdiction of all

civil actions arising under the Constitution, laws, or treaties of the United

States; and this action involves violations of 47 U.S.C. § 227(b)(1)(A)(iii).

See Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012) and Osorio v.

State Farm Bank, F.S.B., 746 F.3d 1242, 1249 (11th Cir. 2014)

      8.     The alleged violations described herein occurred in Escambia

County, Florida. Accordingly, venue is appropriate with this Court under 28

U.S.C. §1391(b)(2), as it is the judicial district in which a substantial part of

the events or omissions giving rise to this action occurred.

                        FACTUAL ALLEGATIONS

      9.     Plaintiff is a natural person, and citizen of the State of Florida,

residing in Escambia County, Florida.

      10.    Plaintiff is a “consumer” as defined in Florida Statute §

559.55(8) and 15 U.S.C. § 1692(a)(3).


                                        3
  Case 3:18-cv-02372-MCR-EMT Document 1 Filed 12/10/18 Page 4 of 14




      11.     Plaintiff is an “alleged debtor.”

      12.     Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank,

N.A., 755 F. 3d 1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B.,

746 F. 3d 1242 (11th Cir. 2014).

      13.     Defendant is a corporation which was formed in Washington

with its principal place of business located at 800 SW 39th St., Renton,

Washington 98055 and which conducts business in the State of Florida

through its registered agent, C T Corporation System, located at 1200 South

Pine Island Road, Plantation, Florida 33324

      14.     Defendant is a “debt collector” as defined by Florida Statute §

559.55(7) and 15 U.S.C. § 1692(a)(6).

      15.     The debt that is the subject matter of this complaint is a

“consumer debt” as defined by Florida Statute §559.55(6) and U.S.C. §

1692(a)(5).

      16.     Defendant called Plaintiff on Plaintiff’s cellular telephone

approximately two hundred (200) times in an attempt to collect an alleged

debt that Defendant knew did not belong to Plaintiff.

      17.     Defendant attempted to collect an alleged debt from the

Plaintiff by this campaign of telephone calls.


                                        4
  Case 3:18-cv-02372-MCR-EMT Document 1 Filed 12/10/18 Page 5 of 14




      18.    Defendant intentionally harassed and abused Plaintiff on

numerous occasions by calling several times during one day, and on back to

back days, with such frequency as can reasonably be expected to harass.

      19.    Upon information and belief, some or all of the calls the

Defendant made to Plaintiff’s cellular telephone number were made using an

“automatic telephone dialing system” which has the capacity to store or

produce telephone numbers to be called, using a random or sequential

number generator (including but not limited to a predictive dialer) or an

artificial or prerecorded voice; and to dial such numbers as specified by 47

U.S.C § 227(a)(1) (hereinafter “autodialer calls”). Plaintiff will testify that

she knew it was an autodialer because of the vast number of calls she

received and because she heard a pause when she answered her phone before

a voice came on the line and/or she received prerecorded messages from

Defendant.

      20.    Plaintiff is the subscriber, regular user and carrier of the cellular

telephone number (251) ***-8498 and was the called party and recipient of

Defendant’s calls.




                                        5
  Case 3:18-cv-02372-MCR-EMT Document 1 Filed 12/10/18 Page 6 of 14




      21.    Defendant placed an exorbitant number of automated calls to

Plaintiff’s cellular telephone (251) ***-8498 in an attempt to reach

Plaintiff’s deceased nephew, “Cody”.

      22.    Plaintiff does not currently have any account or business

dealings with Defendant.

      23.    On several occasions over the last three (3) years, Plaintiff

instructed Defendant’s agent(s) to stop calling her cellular telephone.

      24.    In or about January of 2017, Plaintiff received a call from

Defendant on her aforementioned cellular telephone number, met with an

extended pause, was eventually connected to a live agent/representative,

explained to the agent/representative that Defendant was calling for her

nephew, that her nephew had passed away, that she was not responsible for

his alleged debt and requested that Defendant stop calling her cellular

telephone number.

      25.    Despite clearly and unequivocally revoking any consent that

Defendant may have mistakenly believed it had to call Plaintiff on her

cellular telephone, Defendant continues to place automated calls to

Plaintiff’s cellular telephone.




                                       6
  Case 3:18-cv-02372-MCR-EMT Document 1 Filed 12/10/18 Page 7 of 14




      26.    Each     subsequent     call     Defendant      made     to    Plaintiff’s

aforementioned cellular telephone number was knowing and/or willful.

      27.    On at least six (6) separate occasions, Plaintiff has either

answered a call from, or a returned a call to, Defendant, held the line to be

connected to an agent/representative, informed the agent/representative that

she did not have an account with them, and demanded that Defendant stop

calling her aforementioned cellular telephone number.

      28.    Plaintiff’s    numerous         conversations     with        Defendant’s

agent(s)/representative(s) wherein she demanded a cessation of the calls

were in vain as Defendant continued to bombard her cellular telephone with

automated calls.

      29.    Defendant has a corporate policy to use an automatic telephone

dialing system or a pre-recorded or artificial voice to individuals just as it

did to the Plaintiff’s cellular telephone in this case.

      30.    Defendant has a corporate policy to use an automatic telephone

dialing system or a pre-recorded or artificial voice, just as it did to the

Plaintiff’s cellular telephone in this case, with no way for the consumer,

Plaintiff or Defendant, to remove the number.




                                         7
  Case 3:18-cv-02372-MCR-EMT Document 1 Filed 12/10/18 Page 8 of 14




      31.    Defendant’s corporate policy is structured as to continue to call

individuals like the Plaintiff, despite these individuals explaining to

Defendant they wish for the calls to stop.

      32.    Defendant has numerous other federal lawsuits pending against

them alleging similar violations as stated in this Complaint.

      33.    Defendant has numerous complaints against them across the

country asserting that their automatic telephone dialing system continues to

call despite being requested to stop.

      34.    Defendant has had numerous complaints from consumers

against them across the country asking to not be called; however, the

Defendant continues to call the consumers.

      35.    Defendant’s corporate policy provided no means for the

Plaintiff to have her number removed from the call list.

      36.    Defendant has a corporate policy to harass and abuse

individuals despite actual knowledge that the called parties do not wish to be

called.

      37.    None of Defendant’s telephone calls placed to Plaintiff were for

“emergency purposes” as specified in 47 U.S.C. §227(b)(1)(A).




                                        8
  Case 3:18-cv-02372-MCR-EMT Document 1 Filed 12/10/18 Page 9 of 14




       38.    Defendant willfully and/or knowingly violated the TCPA with

respect to the Plaintiff.

       39.    From each and every call placed without express consent by

Defendant to Plaintiff’s cell phone, Plaintiff suffered the injury of invasion

of privacy and the intrusion upon her right of seclusion.

       40.    From each and every call without express consent placed by

Defendant to Plaintiff’s cell phone, Plaintiff suffered the injury of the

occupation of her cellular telephone line and cellular phone by unwelcome

calls, making the phone unavailable for legitimate callers or outgoing calls

while the phone was ringing from Defendant’s call.

       41.    From each and every call placed without express consent by

Defendant to Plaintiff’s cell phone, Plaintiff suffered the injury of

unnecessary expenditure of her time. For calls she answered, the time she

spent on the call was unnecessary as she had repeatedly asked for the calls to

stop. Even for unanswered calls, Plaintiff had to waste time to unlock the

phone and deal with missed call notifications and call logs that reflected the

unwanted calls. This also impaired the usefulness of these features of

Plaintiff’s cellular phone, which are designed to inform the user of important

missed communications.


                                       9
 Case 3:18-cv-02372-MCR-EMT Document 1 Filed 12/10/18 Page 10 of 14




      42.    Each and every call placed without express consent by

Defendant to Plaintiff’s cell phone was an injury in the form of a nuisance

and annoyance to Plaintiff. For calls that were answered, Plaintiff had to go

to the unnecessary trouble of answering them. Even for unanswered calls,

Plaintiff had to waste time to unlock the phone and deal with missed call

notifications and call logs that reflected the unwanted calls. This also

impaired the usefulness of these features of Plaintiff’s cellular phone, which

are designed to inform the user of important missed communications.

      43.    Each and every call placed without express consent by

Defendant to Plaintiff’s cell phone resulted in the injury of unnecessary

expenditure of Plaintiff’s cell phone’s battery power.

      44.    Each and every call placed without express consent by

Defendant to Plaintiff’s cell phone where a voice message was left which

occupied space in Plaintiff’s phone or network.

      45.    Each and every call placed without express consent by

Defendant to Plaintiff’s cell phone resulted in the injury of a trespass to

Plaintiff’s chattel, namely her cellular phone and her cellular phone services.




                                      10
 Case 3:18-cv-02372-MCR-EMT Document 1 Filed 12/10/18 Page 11 of 14




      46.    As a result of the calls described above, Plaintiff suffered an

invasion of privacy. Plaintiff was also affect in a personal and individualized

way by stress, anxiety, aggravation, and emotional distress.

                                  COUNT I
                           (Violation of the TCPA)

      47.    Plaintiff fully incorporates and realleges paragraphs one (1)

through forty-six (46) as if fully set forth herein.

      48.    Defendant knowingly and/or willfully violated the TCPA with

respect to the Plaintiff, especially for each of the auto-dialer calls made to

Plaintiff’s cellular telephone after Plaintiff notified Defendant that she

wished for the calls to stop.

      49.    Defendant repeatedly placed non-emergency telephone calls to

Plaintiff’s cellular telephone using an automatic telephone dialing system or

prerecorded or artificial voice without Plaintiff’s prior express consent in

violation of federal law, including 47 U.S.C § 227(b)(1)(A)(iii).

      WHEREFORE, Plaintiff respectfully demands a trial by jury on all

issues so triable and judgment against Convergent Outsourcing, Inc. for

statutory damages, punitive damages, actual damages, treble damages,

enjoinder from further violations of these parts and any other such relief the

court may deem just and proper.

                                        11
 Case 3:18-cv-02372-MCR-EMT Document 1 Filed 12/10/18 Page 12 of 14




                                    COUNT II
                            (Violation of the FCCPA)

      50.    Plaintiff fully incorporates and realleges paragraphs one (1)

through forty-six (46) as if fully set forth herein.

      51.    At all times relevant to this action, Defendant is subject to and

must abide by the laws of the State of Florida, including Florida Statute §

559.72.

      52.    Defendant has violated Florida Statute § 559.72(7) by willfully

communicating with the debtor or any member of his family with such

frequency as can reasonably be expected to harass the debtor or his family.

      53.    Defendant has violated Florida Statute § 559.72(7) by willfully

engaging in other conduct which can reasonably be expected to abuse or

harass the debtor or any member of his family.

      54.    Defendant has violated Florida Statute § 559.72(9) by

attempting to enforce a debt when such person knows that the debt is not

legitimate or assert the existence of some other legal right when such person

knows the right does not exist.

      55.    Defendant’s actions have directly and proximately resulted in

Plaintiff’s prior and continuous sustaining of damages as described by

Florida Statute § 559.77.

                                        12
 Case 3:18-cv-02372-MCR-EMT Document 1 Filed 12/10/18 Page 13 of 14




      WHEREFORE, Plaintiff respectfully demands a trial by jury on all

issues so triable and judgment against Defendant for statutory damages,

punitive damages, actual damages, costs, interest, attorney fees, enjoinder

from further violations of these parts and any other such relief the court may

deem just and proper.

                                 COUNT III
                          (Violation of the FDCPA)

      56.    Plaintiff fully incorporates and realleges paragraphs one (1)

through forty-six (46) as if fully set forth herein.

      57.    At all times relevant to this action, Defendant is subject to and

must abide by 15 U.S.C. § 1692 et seq.

      58.    Defendant has violated 15 U.S.C. § 1692(d) by willfully

engaging in conduct the natural consequence of which is to harass, oppress,

or abuse any person in connection with the collection of a debt.

      59.    Defendant has violated 15 U.S.C. § 1692(d)(5) by causing a

telephone to ring or engaging any person in telephone conversation

repeatedly or continuously with intent to annoy, abuse, or harass any person

at the called number.

      60.    Defendant has violated 15 U.S.C. § 1692(f) by using unfair and

unconscionable means to collect or attempt to collect any debt.

                                        13
 Case 3:18-cv-02372-MCR-EMT Document 1 Filed 12/10/18 Page 14 of 14




      WHEREFORE, Plaintiff respectfully demands a trial by jury on all

issues so triable and judgment against Defendant for statutory damages,

punitive damages, actual damages, costs, interest, attorney fees, enjoinder

from further violations of these parts and any other such relief the court may

deem just and proper.



                                       Respectfully submitted,

                                       /s/ Shaughn C. Hill

                                           Shaughn C. Hill, Esquire
                                           Morgan & Morgan, Tampa, P.A.
                                           One Tampa City Center
                                           201 N. Franklin Street, 7th Floor
                                           Tampa, FL 33602
                                           Tele: (813) 223-5505
                                           Fax: (813) 223-5402
                                           shill@forthepeople.com
                                           slauredan@forthepeople.com
                                           Florida Bar #: 0105998
                                           Attorney for Plaintiff




                                      14
